DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the amendments and Applicant’s Response filed 10/07/2021.
Claims 1-8, 10-16, 18-19, and 21-23 were previously pending. Claims 1, 3, 5, 7, 12, 13, 15, 19, and 22 were amended in the reply filed 10/07/2021.  Claims 1-8, 10-16, 18-19, and 21-23 are currently pending. 

Response to Arguments
Applicant's arguments, see pages 12 -16 of Applicant’s response, with respect to the rejection of claims 1-8, 10-16, 18-19, and 21-23 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant first argues on page 13, that the claims are not directed to a judicial exception because the judicial exception is integrated into a practical application.  Examiner respectfully disagrees.  In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the groupings of subject matter, when recited as such in a claim limitation(s). Examiner respectfully notes that an abstract idea is recited by a claim when it is “set forth” or “described” by the claim. As outlined below, the claims set forth and describe abstract idea grouping (b) Certain methods of organizing human activity as laid out in the 2019 PEG.  In particular, claims 1, 5, and 13 are directed to recommending a travel itinerary to a user, 2019 PEG.   Furthermore, Examiner respectfully notes the 2019 PEG describing pathways to eligibility in Step 2A, prong 2, which states “the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
•   An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
Examiner also notes the 2019 PEG defines the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception. Under the 2019 PEG, sales activities fall under the enumerated grouping of certain methods of organizing human activity.  Recommendation of travel itineraries to a user is an improvement upon the abstract idea of marketing or sales activities in order to provide a more relevant recommendation to a travel product to the user.  Therefore the user preference model is not considered as an additional element, it is part of the judicial exception set forth describing marketing or sales activities.	
Applicant also argues that the improvement results – at least in part – due to the use and application of a “user preference model” and “updated user preference model” in determining which travel itineraries to recommend to an interested user.  According to page 4 of the specification the user preference model is used to more narrowly recommend travel itineraries to the traveler and to select one or more best recommendations for the traveler by comparing available travel products in order to select one or more best recommendations for the traveler.  These recommendations allow travel service providers to create different types of travel products and variations of existing travel products by provided more consumer options and customization (see the applicant's background on page 2 of the specification).  Therefore, these 
	Applicant next argues on page 14 that by determining a recommended travel itinerary based on the claimed “user preference model,” networking resources may be conserved as the interested user will not have to apply iterative filters to narrow search results. This improvement is merely occurring due to an inherent efficiency in applying the abstract idea on a computer. Examiner respectfully notes the finding in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) stating "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. See MPEP 2106.05(f). Furthermore, as found in Bascom, filtering content is considered to be a concept found to be abstract by the courts (BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) stating that filtering content was an abstract idea under step 2A.  See MPEP 2106.04(a)(2)II.C.).  Therefore, the Examiner maintains the claims are directed to a judicial exception.
	Applicant next argues, see page 15 of Applicant’s response, that determining a recommended travel itinerary in the claimed manner – by utilizing the claimed “user preference model” and “updated user preference model” – offers various technological benefits that are not recognized when implementing conventional computer filtering techniques.  Applicant also states that Applicant’s claims recite a particular way of achieving a desire outcome.  This desired outcome (an improved computer filtering technique) is accomplished by means of a technical solution (using a “user preference model”).  As noted, in Examiner’s remarks above, filtering content is a concept considered to be abstract by the courts (BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) stating that filtering content was an abstract idea under step 2A.  See MPEP 2106.04(a)(2)II.C.). The improvement of a filtering technique is an improvement to the abstract idea and is thereby 2019 PEG specifically states, examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. Since Applicant’s improvements are directed to the abstract idea and not to the additional elements, the claimed invention is not considered to be significantly more than the abstract idea.  
	For the reasons state above, Examiner respectfully finds Applicant’s arguments unpersuasive and maintains the rejection under U.S.C. 101.  
Applicant’s arguments, see pages 16 - 17, with respect to the rejection under U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “itinerary set selector” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The first full paragraph of page 19 through the end of the first full paragraph on page 20 of the specification provide the corresponding structure of the “itinerary set selector” claim term performing the recited functions.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-16, 18-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a computerized travel booking system, a computerized method, and a travel itinerary recommendation tool.  Therefore, these claims are being interpreted as falling into one of the statutory categories.  

Claim 1 recite(s) [a computerized travel booking system], as drafted, that under its broadest reasonable interpretation, covers organizing human activity for a commercial interaction, but for the recitation of generic computer components.  The limitations of
 store one or more travel products available for booking through the travel booking system;  
obtain one or more trip conditions from the user; 
cause the display of a first set of travel offers comprising at least a first travel itinerary and a second travel itinerary, wherein:
each of the first travel itinerary and the second travel itinerary is associated with one or more parameters corresponding to one or more preference dimensions; 
the one or more parameters associated with the first travel itinerary are different from the one or more parameters associated with the second travel itinerary; 
the first travel itinerary and the second travel itinerary are selected from a plurality of travel products based on their conformance to the one or more trip conditions; 
initiate a prompt requesting selection of a subset of the first set of displayed travel offers;
update a user preference model based at least in part on the user's selection of the subset of the first set of displayed travel offers, wherein:
the user preference model represents a plurality of travel preferences of a first user;
and is an array comprising two or more preference values, each preference value corresponding to one of the one or more preference dimensions;
updating the user preference model comprises: determining a preference for a particular one of the one or more preference dimensions based on a comparison of the one or more parameters associated with the first travel itinerary to the one or more parameters associated with the second travel itinerary; and encoding the preference for the particular one of the one or more preference dimensions by changing the preference value corresponding to the particular one of the one or more preference values;
determine a certainty value of the user preference model; 
in response to determining that the certainty value meets or exceeds a threshold, apply the updated user preference model to a set of travel products conforming to the trip criteria to determine a recommended travel itinerary, wherein applying the updated user preference model comprises: 
comparing the updated user preference model to a plurality of first arrays using a mathematical calculation, each of the first arrays corresponding to a particular travel product of the set of travel products; 
selecting, as the recommended travel itinerary, the travel product corresponding to the first array that is the most similar to the user preference model; 
and cause the display of the recommended travel itinerary, wherein the recommended travel itinerary is a travel product from the set of travel products that most closely matches the plurality of travel preferences of the first user based on the user preference model.
That is other than reciting the additional elements, which are further described below, the claims are directed to recommending a travel itinerary to a user, which falls under certain methods of organizing human activity for a commercial interaction including sales and marketing activities and behaviors.  If the claim limitation, under its broadest reasonable interpretation, covers interactions between people for advertising, marketing or sales activities or behaviors, but for the recitation of generic computer components, then it falls within the organizing human activities grouping of abstract ideas.  Additionally, the claim limitations regarding using a mathematical calculation falls under the enumerated grouping of mathematical concepts, which is an abstract idea.  Accordingly, the claim recites an abstract idea.  

The judicial exception is not integrated into a practical application.  The claim recites the additional elements:
one or more first servers
a travel itinerary recommendation tool
a client device
an itinerary set selector 
a user preference modeler
a recommendation engine
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the judicial exceptions using generic computer components.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exceptions using generic computer components.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  

Claim 5 recite(s) [a computerized method], as drafted, that under its broadest reasonable interpretation, covers organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components.  Claim 5 cites an additional element of “by a computer”. Similar to Claim 1, the abstract idea limitations of organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components, are present in Claim 5, including the additional limitation of “by a computer”.  As discussed above for Claim 1, the claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Therefore the claim is directed to an abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application or significantly more.  The claim is not patent eligible.
	
Claim 13 recite(s) [a computerized travel itinerary recommendation tool], as drafted, that under its broadest reasonable interpretation, covers organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer components.  Similar to Claims 1 and 5, the abstract idea limitations of organizing human activity for a commercial interaction and mathematical concepts, but for the recitation of generic computer 

Claims 2-4, 6-8, 10-12, 14-16, 18-19, and 21-23 are dependent claims and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. Claim 2 specifies an additional limitation of “a second server”, however the additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements, other than “a second server” in claim 2, and performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.
Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its 

Novelty/Non-Obviousness
Independent claims 1, 5, and 13 are directed towards a computerized travel itinerary recommendation tool and method.  The independent claims teach the novel and non-obvious features of:
a travel itinerary recommendation tool, comprising: an itinerary set selector configured to: 
cause the display on the client device of a first set of travel offers comprising at least a first travel itinerary and a second travel itinerary two travel itineraries, wherein: 
each of the first travel itinerary and the second travel itinerary is associated with one or more parameters corresponding to one or more preference dimensions; 
the one or more parameters associated with the first travel itinerary are different from the one or more parameters associated with the second travel itinerary; 
the first travel itinerary and the second travel itinerary the two travel itineraries are selected from a plurality of travel products obtained from the one or more first servers based on their conformance to the one or more trip conditions; and 
a user preference modeler configured to: 
adjust update a user preference model based at least in part on the user's selection of the subset of the first set of displayed travel offers, wherein: 
the user preference model: represents indicating a plurality of travel preferences of a first user; and is an array comprising two or more preference values, each preference value corresponding to one of the one or more preference dimensions; and 
updating the user preference model comprises: determining a preference for a particular one of the one or more preference dimensions based on a comparison of the one or more parameters associated with the first travel itinerary to the one or more parameters associated with the second travel itinerary; and encoding the preference for the particular one of the one or more preference dimensions by changing the preference value corresponding to the particular one of the one or more preference values; 
and a recommendation engine configured to: 
in response to determining that the certainty value meets or exceeds a threshold, apply the updated user preference model to a set of travel products conforming to the trip criteria to determine a recommended travel itinerary, wherein applying the updated user preference model comprises: 
comparing the updated user preference model to a plurality of first arrays using a mathematical calculation, each of the first arrays corresponding to a particular travel product of the set of travel products; 
selecting, as the recommended travel itinerary, the travel product corresponding to the first array that is the most similar to the user preference model;
The examiner notes that the claims, as amended, which further narrow the limitations of the travel itinerary recommendation tool, the user preference modeler, and the recommendation engine, distinguishes the claimed invention from the prior art.  While recommending travel itineraries to a user based on the traveler’s trip criteria and preferences, and updating the user’s preference model as an array comprising two or more preference values, each preference value corresponding to one of the one or more preference dimensions and encoding the preference for the particular one of the one or more preference dimensions by changing the preference value corresponding to the particular one of the one or more preference values are non-obvious over the teachings of the art of record.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.  
The following references have been identified as the most relevant prior art to the claimed invention: 
US 20160239765 A1 to Pasero et al teaches personalized ranking for search results of a travel-related database query.  Pasero discloses a processing and database system configured to respond to a travel search query by identifying travel itineraries that satisfy the travel search query, and returning the identified travel itineraries as search results.  Pasero further discloses: 
a traveler profile may be determined based on a probabilistic profile of the traveler. In response to the traveler indicating a preference between the travel itineraries, the search engine may update the probabilistic profile to optimize identification of the selected travel itinerary by the composite profile.  
Each user profile may be associated with a composite profile CP comprising a set of coefficients, with each coefficient corresponding to a characteristic of the travel itinerary. The value of each coefficient may indicate how important the corresponding characteristic of the travel itinerary is to the traveler.
US 20170116538 A1 to Chee et al teaches a system and method for identifying composition preferences.  Chee discloses techniques related to determining a user preference 
WO 0116844 A1 to Walker et al teaches a system and method for facilitating the sale of a travel product.  Walker discloses presenting alternative travel products to a user based on the relativity of the alternate travel product to the user’s preferences and presenting the alternative product to the user for booking.  
US 20150339598 A1 to Lulla et al teaches a method and system permits for searching of rates offered by travel accommodation providers and comparing the retrieved rates.  Lulla discoloses techniques of searching and comparing databases containing travel products by comparing arrays containing user trip criteria against available travel product arrays.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628